RETALIX LTD. 10 Zarhin Street Ra’anana 43000, Israel September 23, 2010 VIA EDGAR AND FACSIMILE Patrick Gilmore Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Retalix Ltd. Form 20-F for the Fiscal Year Ended December 31, 2009 Filed June 15, 2010 File No. 000-29742 Dear Mr. Gilmore: We confirm receiving receipt of the Staff’s letter dated September 9, 2010.As our counsel discussed with Mr. David Edgar on September 22, due to the observance of certain holidays in Israel impacting the ability of all necessary persons to review our responses prior to filing, we will need an extension to respond to the Staff’s comments, originally due on September 23, 2010.We anticipate that we should be able to respond to your comments no later than September 30, 2010. Respectfully, RETALIX LTD. By: /s/ Hugo Goldman Hugo Goldman Chief Financial Officer cc: Howard E. Berkenblit, Esq. Shy S. Baranov, Esq.
